DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 “a green light emitting pattern” and “a blue light emitting pattern”. However, claim 1, from which claim 4 depends, recites “a green light emitting pattern” and “a blue light emitting pattern”. Therefore, it is unclear whether the “a green light emitting pattern” and “the blue light emitting pattern” in claim 4 are different or the same structures as the “a green light emitting pattern” and “the blue light emitting pattern”, respectively, in claim 1. Appropriate correction should be made to clarify the language. For purposes of compact prosecution, the Examiner interprets the “a green light emitting pattern” in claim 4 as being the same structure as the green light emitting pattern in claim and thus interprets the “a green light emitting pattern” as “the green light emitting pattern”. Further, for purposes of compact prosecution, the Examiner interprets the “a blue light emitting pattern” in claim 4 as being the same structure as the blue light emitting pattern in claim and thus interprets the “a blue light emitting pattern” as “the blue light emitting pattern”.
Regarding claim 9, claim 9 recites “a red conversion pattern” twice. It is unclear whether the “a red conversion pattern” on the green light emitting element is the same “a red conversion pattern” on the blue light emitting element or whether the two “ a red conversion pattern” on each of the green and blue light emitting elements are unique structures to each other. If they are unique structures to each other they should be identified as “a first red conversion pattern” and “a second red conversion pattern”, respectively. If they are both the same red conversion pattern the second recitation of the red conversion pattern should be identified as “the red conversion pattern”. For purposes of compact prosecution the Examiner interprets both of the “a red conversion pattern” as being the same structure and therefore interprets the second instance of “a red conversion pattern” in claim 9 as being “the red conversion pattern”.
Claims 5 and 10 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claims 4 and 9, respectively.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, claim 4 recites “wherein the first and the second green light emitting elements share a green light emitting pattern, and the first and the second blue light emitting elements share a blue light emitting pattern”. However, claim 1, from which claim 4 depends, recites “the first green light emitting element and the second light emitting element further comprise a green light emitting pattern….the green light emitting pattern …ha(s) and continuous structure shape along the first direction” and “the first blue light emitting element and the second blue light emitting element further comprise a blue light emitting pattern…the blue light emitting pattern…ha(s) a continuous structure shape along the first direction.” Therefore, although claim 1 does not use the exact same language as claim 4, claim 4 fails to further limit the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian (US 2019/0237520) hereinafter “Tian”.
Regarding claim 8, Fig. 1 of Tian teaches a display device (Paragraph 0001) comprising: a substrate (Paragraph 0047) comprising a first pixel area and a second pixel area (See Picture 1 below), which are adjacent to each other, wherein the first pixel area and the second pixel area are disposed along a first direction (See Picture 1 below) parallel to a top surface of the substrate; and a first green pixel (Item G in 1st Pixel Area) , a first blue pixel (Item B in 1st Pixel Area), and a first red pixel (Item R in 1st Pixel Area) sequentially arranged in the first pixel area along the first direction (See Picture 1 below); and a second red pixel (Item R in 2nd Pixel Area), a second green pixel (Item G in 2nd Pixel Area), and a second blue pixel (Item B in 2nd Pixel Area) sequentially arranged in the first direction in the second pixel area (See Picture 1 below); wherein the first red pixel (Item R in 1st Pixel Area) and the second red pixel (Item R in 2nd Pixel Area) are disposed adjacent to each other in the first direction (See Picture 1 below).

    PNG
    media_image1.png
    450
    662
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Tian Fig. 1)
Allowable Subject Matter
Claims 1, 6, 7, 12, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not teach, suggest or motivate one having ordinary skill in the art to have the first green light emitting element and the second green light emitting element further comprise a green light emitting pattern having one end connected to the first electrode and another end connected to the second electrode, the first blue light emitting element and the second blue light emitting element further comprise a blue light emitting pattern having one end connected to the third electrode and the other end connected to the fourth electrode, the green light emitting pattern, the blue light emitting pattern, and the red conversion pattern each have a continuous structure shape along the first direction, and edge regions of the red conversion pattern overlap the second electrode and the third electrode in a second direction perpendicular to a top surface of the substrate..
Regarding claim 12, the prior art of record does not teach, suggest or motivate one having ordinary skill in the art to form a green light emitting pattern on the first electrode and the second electrode, one end of the green light emitting pattern being connected to the first electrode, and another end of the green light emitting pattern being connected to a second electrode; forming a blue light emitting pattern on the third electrode and the fourth electrode, one end of the blue light emitting pattern being connected to the third electrode, and another end of the blue light emitting pattern being connected to the fourth electrode; and forming a red conversion pattern on the second electrode and the third electrode that vertically overlaps the second electrode and the third electrode, wherein the green light emitting pattern, the blue light emitting pattern, and the red conversion pattern each have a shape of a continuous structure extending in the first direction.
Given the Examiner’s interpretation of the language in claim 9 (provided in the 112(b) rejection of claim 9 above), claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
While the Applicant’s amendment of claim 9 resolves the previously cited “the red pixel” issue, Applicant's arguments filed 10/20/2021 regarding the 112(b) have been fully considered but they are not persuasive because the previously cited “a red conversion pattern” issue still exists in claim 9. Appropriate correction is required to resolve the issue (See 112(b) rejection of claim 9 above).
Applicant’s arguments, see Applicant’s REMARKS, filed 10/20/2021, with respect to the rejection of claims 1 and 12 have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1 and 12 under 35 USC 102(a)(1), 35 USC 102(a)(2) and 35 USC 103 have been withdrawn. 
Applicant’s arguments, see Applicant’s REMARKS, filed 10/20/2021, with respect to the rejection(s) of claim(s) 8 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tian.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891